                                              UNITED STATES BANKRUPTCY COURT
                                            FOR THE EASTERN DISTRICT OF KENTUCKY
                                                     COVINGTON DIVISION

                IN RE: MICHAEL PATRICK SMITH, II                                                           CASE NO. 17-21033


                DEBTOR(S)                                                                                  CHAPTER 13
                                                                                                           Judge Wise


                        ORDER SUSTAINING SECOND MOTION TO INCUR ADDITIONAL DEBT
                                  FOR MORTGAGE TO PURCHASE A HOUSE


                         The Debtor, has moved this Court for an order authorizing him to incur additional debt.

                       IT IS HEREBY ORDERED AND ADJUDGED, that the Debtor’s motion is granted. The
                Debtor is authorized to incur additional debt in order obtain a mortgage to purchase a home
                which results in a mortgage that shall not exceed $217,000.00 with an interest rate not to exceed
                4.75% and monthly payment not to exceed $1,406.00 per month which includes escrow for taxes
                and insurance.

                Pursuant to Local Rule 9022-1, Benjamin N. Wolff, shall cause a copy of this order to be served on each of the
                parties designated to receive this order pursuant to Local Rule 9022-1 and shall file with the court a certificate of
                service of the order upon such parties within 7 days hereof, including the following:

                All parties listed on the Court's mailing Matrix
                The United States Trustee
                Beverly Burden, Trustee
                Debtor(s)




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                             Signed By:
                                                                             Tracey N. Wise
                                                                             Bankruptcy Judge
                                                                             Dated: Monday, April 22, 2019
                                                                             (tnw)
